Citation Nr: 1218615	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-49 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1963 to August 1965. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reopened and denied the Veteran's claim for service connection for bilateral hearing loss. 

In March 2011, the Veteran testified before a Veterans Law Judge at the RO (Travel Board hearing).  Thereafter, in November 2011, the Board reopened the Veteran's previously denied claim for service connection for bilateral hearing loss, but remanded the claim for service connection to the RO, via the Appeals Management Center (AMC), for further development and consideration, including obtaining any additional treatment records and having the Veteran undergo a VA compensation examination to determine the etiology of his bilateral hearing loss, especially in terms of whether his bilateral hearing loss is attributable to his in-service noise exposure, which has been conceded.

However, the Veterans Law Judge that had presided over the Veteran's March 2011 hearing, and that authored the November 2011 remand of his claim, is no longer employed by the Board, since having retired.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Consequently, in a letter dated April 19, 2012, the Veteran was notified of that Judge's retirement and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.

In his April 2012 response, the Veteran indicated that he wants another Travel Board hearing.  This additional hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the judge that presided over the Veteran's March 2011 Travel Board hearing is no longer employed at the Board, having retired.  As a result, the Board sent the Veteran a letter in April 2012 notifying him of this and indicating he may have another hearing with a different judge that will ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In his April 2012 response, he indicated that he wants another Travel Board hearing.  Thus, this hearing must be scheduled before deciding the appeal of his claim.  38 C.F.R. §§ 20.700(a), (e), 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for another Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


